NUMBER 13-14-00186-CR

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


CHRISTOPHER NEAL CORMIER,                                                               Appellant,

                                                  v.

THE STATE OF TEXAS,                                                                       Appellee.


                      On appeal from the 410th District Court
                          of Montgomery County, Texas.



                                             ORDER
               Before Justices Rodriguez, Garza, and Benavides
                               Order Per Curiam

        Currently pending before the Court is appellant's motion for pro se access to the

appellate record and motion for extension of time to file pro se brief in the

above-referenced cause. 1        Appellant's counsel has filed an Anders brief herein and



        1 This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2013 3d C.S.).
appellant has been unable to examine the record so that he can file a pro se brief.

       Accordingly, it is hereby ORDERED that the trial court ensure that appellant has

the opportunity to fully examine the appellate record on or before September 24, 2014,

and it is FURTHER ORDERED that the trial court notify this Court as to the date upon

which the appellate record was made available to appellant. See Kelly v. State, PD-

0702-13, 2014 WL 2865901, at **3–4 (Tex. Crim. App. June 25, 2014).

       The Court GRANTS IN PART and DENIES IN PART appellant's motion for

extension of time to file pro se brief. The motion is GRANTED insofar as the Court will

extend appellant’s deadline to file his pro se brief sixty (60) days from the day the

appellate record was first made available to him. The State shall have twenty days

thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                       PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
17th day of September, 2014.




                                            2